Mason, J.
(dissenting): My own view is that the evidence does not warrant a finding of agency or estoppel — a conclusion to which these considerations seem to me to give support: The owner of the note, having recorded the assignment to him, omitted no duty he owed to the maker. There was no occasion for his designating a new place of payment, if he was satisfied, as he appears to have been, to have the debt remain payable at the company’s office. To preserve his rights in their entirety it was necessary for him to have the coupons and note there on the date of their respective maturity in the hands of some one authorized to receive payment. His omission to do so might, by preventing a proper presentation for payment, release a party secondarily liable, but the effect as between the holder and the maker would merely be the same as a *587tender (R. S. 52-701) — to stop the running of interest. He protected his own interests by retaining possession of the coupons and note until he received his money. When prior to the maturity of a coupon its amount was sent him by the company, which was an indorser and guarantor, he waived nothing by delivering the coupon in return. Whether or not the mortgagor in turning his money over to the company intended to make it his agent for its transmission to the owner of the note is immaterial. He could have protected himself fully by demanding the production of the papers and the indorsement of the partial payments on the note, and doubtless he would have taken this precaution if he had not had confidence in the company’s financial responsibility. The entries on the company’s books show considerable dealing between it and the assignee of the mortgage, but do not tend to establish agency. The mortgagor is not shown to have had knowledge of these transactions and so could not have been misled by them so as to make them the basis of an estoppel. No thirty days’ notice of an intention to make the part payments on the principal appears ever to have been given,' although this would be unimportant if the company had real or apparent authority to act for the holder of the note in all matters connected therewith, since it could then have waived the notice.
Burch, J., joins in the dissent.